Citation Nr: 1535580	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a cervical spine injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from June 1946 to June 1949 and from June 1950 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  It was most recently before the Board in September 2014, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) in order to undertake certain specified development, and following the AOJ's attempts to complete the requested actions, the case has been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

By its September 2014 remand, the Board directed the AOJ to obtain medical records not already on file from providers who had treated the Veteran since his last separation from service for complaints involving his cervical spine, followed by the conduct of a VA medical examination and obtaining a medical opinion as to the nexus of the claimed disorder to service, including a documented head injury.  Such actions were to be followed by readjudication with notice to the Veteran by means of a supplemental statement of the case.  

On remand, a VA medical examination was undertaken in early November 2014, and as a result of such examination and a review of the record, the VA examiner opined that it was less likely than not that the claimed disorder was incurred in or caused by the claimed inservice injury, event, or illness.  

Also on remand, the Veteran reported that the only pertinent treatment records not on file were those compiled by Dr. Hermann and efforts were made by the AOJ to obtain those records.  The AOJ's initial request to Dr. Hermann in March 2015 was returned by postal authorities as "return to sender" and the Veteran was informed of this in May 2015.  Thereafter, he submitted a corrected authorization for release of medical records with Dr. Hermann's correct address and the AOJ contacted Dr. Hermann and requested his treatment records involving the Veteran, which were faxed to VA in mid-June 2015 and which contain references to treatment for cervical spondylosis.  

The Veteran through his representative argues that AOJ's completion of the VA examination and medical opinion as to nexus of the claimed disorder to service was completed in an order not directed by the Board and that the AOJ's failure to obtain an addendum opinion from the VA examiner, following a review of Dr. Hermann's records, represents a violation of the holding in Stegall v. West, 11 Vet. App. 268, 27-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  It is thus strongly implied by the Veteran that remand to obtain corrective action is necessary.  The Board concurs.  

Notice, too, is taken that the VA examiner in November 2014 did not address other pertinent evidence.  Firstly, the significance of the Veteran's complaint, documented in March 2006, that he had dealt with his longstanding neck problem with long term use of over-the-counter medications, including dimethyl sulfoxide or DSMO in an effort to relieve his neck pain and stiffness was not addressed.  Secondly, no mention was made, nor the significance noted, of the subluxation, albeit very minor, identified on March 2006 X-rays by a separate medical provider.  These should also be addressed by the VA examiner in an addendum to the earlier opinion.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the report of the VA medical examination performed in November 2014 to that examiner to permit his review, or if he is unavailable to another appropriate examiner, to again review the record, inclusive of the treatment records from Dr. Hermann received by VA in June 2015, and prepare an addendum to the November 2014 opinion.  The entirety of the Veteran's electronic claims folder should be provided to him for a complete review.  

The examiner should then indicate whether or not his opinion as to the nexus of the Veteran's claimed cervical spine disorder to his period of military service and, in particular, his head injury of 1951, remains the same as previously stated and why.  In addition, he should be asked to consider and address the significance of the Veteran's longstanding complaints of neck pain and stiffness and his reported long term use of over-the-counter medications for relief of neck pain and stiffness in terms of the likelihood that his inservice head injury led to a chronic cervical spine disorder.  Also, the significance of a private medical physician's interpretation of a cervical spine X-ray in March 2006 as identifying a very minor subluxation and multi-level degenerative disc disease of the cervical spine should be addressed in the same context.  

2.  Thereafter, the appellate issue should be readjudicated and if the benefit of the doubt is not granted, then furnish the Veteran with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




